Title: 21st.
From: Adams, John Quincy
To: 


       Hazy weather again all the forenoon.
       I went and pass’d an hour with my friend White before dinner. Spent the afternoon with Mr. Thaxter at his office. Mr. Dodge was there, a great part of the Time. We conversed upon various subjects. Mr. Thaxter whose feelings are very warm, express’d his sentiments quite openly with respect to a gentleman, whose political conduct has been of late somewhat suspicious. I drank tea at Mr. B. Bartlett’s: Parson Smith with his lady, Captain Willis and his wife were there and Mr. and Mrs. Lee from Cambridge. It was the first time I had ever been in company with Mr. Lee. He has, I am told much more show than solidity. He does good however with his fortune; and this is meritorious, though the motives by which he is actuated, may not be the most noble and generous.
       Return’d home at about 7 o’clock, and received an invitation from Judge Sargeant, which will detain me here one day more.
      